20-3512
Brady v. IGS Realty Co. L.P.


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
22nd day of September, two thousand twenty-one.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            DENNY CHIN,
            WILLIAM J. NARDINI,
                  Circuit Judges.
_____________________________________

JAMES H. BRADY,

                               Plaintiff-Appellant,

                   v.                                                     20-3512

IGS REALTY CO. L.P., DBA IGS REALTY CO.,
PHILIPPE IFRAH,

                               Defendants-Appellees.

_____________________________________

For Plaintiff-Appellant:                                           JAMES H. BRADY, pro se,
                                                                   Wyckoff, NJ.

For Defendants-Appellees:                                          GREGORY SHEINDLIN, Esq.,
                                                                   Law Office of Gregory
                                                                   Sheindlin, PLLC,
                                                                   New York, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Engelmayer, J.; Wang, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant James H. Brady (“Brady”) appeals from the district court’s grant of the

Defendants-Appellees’ motion to dismiss, dismissing (1) Brady’s common law claims regarding

his lease of the Defendants-Appellees’ building (the “Lease Claims”) and (2) Brady’s claims that

a prior state-court verdict was the product of a civil conspiracy (the “Fraudulent Verdict Claims”).

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

I.     The Lease Claims

       We review the district court’s grant of the Defendants-Appellees’ motion to dismiss de

novo. Sung Cho v. City of New York, 910 F.3d 639, 644 (2d Cir. 2018); Darnell v. Pineiro, 849

F.3d 17, 22 (2d Cir. 2017). The Rooker-Feldman doctrine holds that federal district courts lack

subject matter jurisdiction over “cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005). For the Rooker-Feldman doctrine to apply, the federal court

plaintiff: (1) must have lost in state court, (2) must complain of injuries caused by a state-court

judgment, and (3) must invite district court review and rejection of that judgment, which (4) must

have been rendered before the district court proceedings commenced. Hoblock v. Albany Cnty.

Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005).
       The district court properly held that the Rooker-Feldman doctrine deprived it of jurisdiction

over the Lease Claims, as each of the four elements of the test is met. Regarding the first and

fourth elements, in 2009, IGS Realty Co. L.P. (“IGS”) sued Brady in New York state court to

enforce Brady’s personal guarantees of certain leases that his companies had signed with IGS.

Brady lost that action in May 2017 when, following a jury trial, the state court entered an amended

final judgment in IGS’s favor—more than two years before Brady brought his federal lawsuit in

October 2019. The second Rooker-Feldman factor is established as well. Brady’s primary

allegation is that the state court incorrectly ruled in favor of IGS and Philippe Ifrah (collectively,

the “IGS Defendants”) and, consequently, he “was forced to pay IGS Realty $1,705,535.71.”

App’x at 16. Brady’s complaint therefore seeks relief for injuries caused by the state-court

judgment. Exxon Mobil Corp, 544 U.S. at 284. Finally, with respect to the third Rooker-

Feldman requirement, Brady’s complaint alleges that the leases’ validity “need[ed] to be

adjudicated in the District Court” because the state court never adjudicated the personal

guarantees’ enforceability.    App’x at 18–21.        But Brady presented the issue of the leases’

enforceability to the jury during the state-court litigation, and the jury rejected each of Brady’s

defenses and counterclaims when it found him liable under the leases’ personal guarantees. The

district court therefore properly dismissed the Lease Claims as barred by the Rooker-Feldman

doctrine.

II.    The Fraudulent Verdict Claims

       Brady alleges that the IGS Defendants, his attorneys in the state-court litigation, and the

state-court justice who presided at the trial engaged in a “civil conspiracy” to fraudulently induce

him to surrender the premises covered by the leases, to tortiously interfere with the leases, and to

                                                  3
interfere with his constitutional rights in violation of 42 U.S.C. § 1985(2). The district court

dismissed each of those claims pursuant to Fed. R. Civ. P. 12(b)(6).

       We review such dismissals de novo. Libertarian Party of Erie Cnty. v. Cuomo, 970 F.3d

106, 121 (2d Cir. 2020). A complaint must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim will

have “facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). We construe a pro se complaint liberally and “with special solicitude,

interpreting the complaint to raise the strongest claims that it suggests.” Williams v. Correction

Officer Priatno, 829 F.3d 118, 122 (2d Cir. 2016) (internal citation and quotation marks omitted).

       When plaintiffs bring state-law claims in federal court, “the timeliness of those claims is

also a matter of state law.” Conn. Gen. Life Ins. Co. v. BioHealth Lab’ys, Inc., 988 F.3d 127, 136

(2d Cir. 2021). In New York, the statute of limitations for fraud claims, including fraud in the

inducement, begins running “six years from commission of the fraud or two years from discovery,

whichever is longer.” Triangle Underwriters, Inc. v. Honeywell, Inc., 604 F.2d 737, 746 (2d Cir.

1979); see also N.Y. C.P.L.R. § 213(8). A claim for tortious interference with a contract has a

three-year statute of limitations. Spar, Inc. v. Info. Res., Inc., 956 F.2d 392, 395 (2d Cir. 1992);

Kronos, Inc. v. AVX Corp., 81 N.Y.2d 90, 92 (1993).

       The district court properly dismissed Brady’s fraudulent inducement and tortious

interference claims for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Brady’s fraudulent

inducement and tortious interference claims are premised on conduct that transpired in 2009.




                                                 4
Because Brady filed his complaint in October 2019, both claims are time-barred under New York

law.

       The district court also properly held that Brady failed to state a claim under § 1985(2) based

on his attorneys’ alleged collusion with the state-court justice and the defendants during the state-

court case. Section 1985(2) provides plaintiffs with a cause of action, in pertinent part, where

“two or more persons conspire for the purpose of impeding, hindering, obstructing, or defeating,

in any manner, the due course of justice in any State or Territory, with intent to deny to any citizen

the equal protection of the laws . . . .” 42 U.S.C. § 1985(2). “In order to maintain an action under

Section 1985, a plaintiff must provide some factual basis supporting a meeting of the minds, such

that defendants entered into an agreement, express or tacit, to achieve the unlawful end.” Webb

v. Goord, 340 F.3d 105, 110 (2d Cir. 2003) (internal quotation marks omitted). A plaintiff

asserting such a claim must allege, among other things, that the conspiracy involving a state

judicial proceeding was motivated by discriminatory animus. Herrmann v. Moore, 576 F.2d 453,

458 (2d Cir. 1978).

       On appeal, Brady asserts in a conclusory manner that his complaint adequately pleads the

existence of a conspiracy between the IGS Defendants, the attorneys who represented him in the

state litigation, and the state-court justice who presided at the trial. But Brady’s complaint merely

restates the elements of § 1985(2) and vaguely references a “civil conspiracy” without any facts

supporting a meeting of the minds or alleging discriminatory animus. App’x at 71–72. His

allegations of an effort by a state-court justice and both parties’ attorneys to undermine his

litigation do not state a claim for relief that is “plausible on its face.” Twombly, 550 U.S. at 570.




                                                  5
The district court therefore properly dismissed his claim under § 1985(2) for failure to state a

claim.

III.     Leave to Amend

         Ordinarily, a pro se litigant should be granted leave to amend a complaint at least once

“when a liberal reading of the complaint gives any indication that a valid claim might be stated.”

Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (internal quotation marks omitted).

Although a denial of leave to amend is typically reviewed for abuse of discretion, when the denial

“is based on a legal interpretation, such as a determination that amendment would be futile, a

reviewing court conducts a de novo review.” Hutchison v. Deutsche Bank Secs. Inc., 647 F.3d

479, 490 (2d Cir. 2011).

         The district court properly denied Brady leave to amend his complaint on the ground that

amendment would be futile. Because the Rooker-Feldman doctrine deprived the district court of

subject matter jurisdiction over the Lease Claims, the problem with Brady’s Lease Claims is

substantive, and better pleading will not cure it. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000). Similarly, amendment of the time-barred fraudulent inducement and tortious interference

claims would be futile. See Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009) (holding

that time-barred claim was properly dismissed without leave to amend). In addition, Brady’s

filings in the district court do not give any indication that he could suggest facts that would render

his civil conspiracy claim plausible if he were given an opportunity to amend. The district court

therefore properly denied Brady leave to amend.




                                                  6
IV.    Sanctions

       In their brief on this appeal, the IGS Defendants request double costs and damages under

Fed. R. App. P. 38. Rule 38 provides that if we “determine[] that an appeal is frivolous, [we]

may, after a separately filed motion or notice from the court and reasonable opportunity to respond,

award just damages and single or double costs to the appellee.” Fed. R. App. P. 38. The

defendants have not filed a separate motion for such relief. Accordingly, their request is not

properly before us on this appeal, and we decline to grant it.

       We have considered Brady’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 7